Citation Nr: 1022797	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-32 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
otitis media, bilateral with perforated ear drum. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

The Veteran served on active duty from June 1968 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the Veteran's claim for 
entitlement to an increased (compensable) evaluation for 
otitis media, bilateral with perforated ear drum. 

In December 2007, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


In reviewing the record of evidence, the Board notes that 
there are outstanding treatment records which have not been 
incorporated with the claims file.  In a May 2006 VA 
treatment record from the VA Medical Center in Philadelphia, 
Pennsylvania, an examiner diagnosed the Veteran as having 
possible otitis externa.  She indicated that the Veteran 
should be scheduled for a follow-up appointment in three 
months.  At the December 2007 Board hearing, the Veteran 
testified that he last received treatment for his ear at the 
Philadelphia VAMC four months prior to the hearing.  (Hearing 
Transcript, page 4).  The Board notes that the most recent 
treatment record included in the claims file is dated June 
2006, one month after the above-noted May 2006 examination.  
As the evidence suggests that the claims file does not 
contain all pertinent treatment records, in accordance with 
the VA's duty to assist, the Board finds that all outstanding 
pertinent evidence, to include all records from the 
Philadelphia VAMC, must be obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(1)(2) (2009).

In addition, the Veteran has testified to more severe 
symptoms than were found at his VA examination in February 
2006 or in his VA treatment records through June 2006.  The 
Veteran's current level of disability for otitis media should 
be evaluated.  Therefore, the Board finds that a remand is 
necessary to afford the Veteran a VA examination and to 
request VA outpatient treatment records in order to provide 
an accurate assessment of his present degree of disability.  
38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty 
to assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one")

Accordingly, the case is REMANDED for the following action:

1.  T
2.  The AMC/RO should request the Veteran 
to identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers who provided 
treatment for his otitis media disorder.  
The AMC/RO must include the correct 
authorization and release forms to allow 
for the procurement of such records.  At a 
minimum, the AMC/RO must acquire all 
treatment records from the Philadelphia 
VAMC dated from June 2006.  

3.  The AMC/RO should schedule the Veteran 
for an examination to determine the extent 
of her current back disorder.  All 
necessary tests should be conducted and 
the examiner should be provided with the 
claims file in advance of the examination.  
Specifically, the examiner should 
determine if there is suppuration or aural 
polyps or if there are any other 
manifestations of the Veteran's otitis 
media.  A complete rationale for any 
opinion offered must be provided. 

4.  After completion of the foregoing, the 
AMC/RO should re-adjudicate the claim.  If 
the benefits sought remain denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


